DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 2/2/2021.  Claims 1-16 are presented for examination.  Independent claims 1, 9 were amended.

Response to Arguments
Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The Applicant’s remarks on pages 7-9 seem to be replying to a different patent application because the claim numbers and prior art of record do not match the references used in the Non-final Office action dated 12/9/2020 of the instant application.  Therefore, although corrections to the claims with regard to the 35 U.S.C. 112 rejections were made, the Applicant’s remarks do not correspond to the corrections or any of the prior art of record.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Firstly, claim 1 recites “three dimentional, i.e. 3D” in line 3.  The Examiner believes this was a grammatical error.  The Examiner suggests amending the limitation to read as “three dimensional”.  Also, “i.e.” corresponds to an example of something.  Furthermore,   it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Instead, the Examiner suggests amending the limitation to read as “three dimensional (3D)”.

Secondly, claim 1 recites “Features from Accelerated Segment Test, i.e. FAST” in line 11.  “i.e.” corresponds to an example of something.  Furthermore, it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Instead, the Examiner suggests amending the limitation to read as “Features from Accelerated Segment Test (FAST)”.

Thirdly, claim 1 recites “the most promising areas” in lines 15, 19, 20, 23, 24, 27.  The term "promising" in claim 1 is a relative term which renders the claim indefinite.  The term "promising" is not defined by the claim, the specification does not provide a 

Fourthly, claim 1 recites “the texture areas” in line 30.  There is insufficient antecedent basis for this limitation in the claim.

Fifthly, claim 1 recites “its mapping” in line 31, “the texture coordinate mapping” in line 32, and “the mapping” in line 33.  It is unclear to the Examiner whether all these elements are the same or different.  Also, even though “texture coordinate mapping grid” was recited in line 30, “the texture coordinate mapping” was not previously recited, therefore, there is insufficient antecedent basis for this limitation in the claim.

Sixthly, the remaining claims 2-16 require similar corrections as claim 1.  Please make the corrections to the corresponding limitations.

Lastly, please review the claims carefully for other grammatical errors or antecedent basis issues that the Examiner might have missed.

Allowable Subject Matter
In regards to claim 1, Sumner teaches a method [Fig. 4; e.g. method, 0039, 0041] of displaying a virtual object [e.g. augmented reality representation of an image, 0029, 0048] on a computing device [Fig. 2; e.g. user device 201, 0029, also see 0022], comprising a memory [Fig. 2; e.g. memory 205, 0028-0029], a camera [Fig. 2; e.g. camera 250, 0029], and a display [Fig. 2; e.g. display 204, 0029, also see 0021, 0023], said memory adapted to store a plurality of reference images [Fig. 2; e.g. storing the 2D images such as the coloring book data, 0019, 0032] and a plurality of 3D model [e.g. storing the 3D models, 0048-0049, also see 0040], wherein each reference image associated with one 3D model [e.g. the 2D image of the coloring book data corresponds to the 3D model, 0019, 0032, 0040, 0048-0049], said method comprising:
acquiring an image [e.g. captured image, 0027] from the camera,
recognizing a reference image corresponding to the virtual object on the acquired image based upon the reference image [e.g. identify the drawing of the necklace as a necklace based on the coloring book image, 0046],
forming a 3D model associated with the reference image [e.g. unlock a necklace in the digital world for use as an accessory by augmented reality representation of image and displaying the augmented reality representation of image, 0046, 0048], 
juxtaposing determined coordinates of the object features with coordinates of vertices of a UV grid of the texture areas and its mapping onto the 3D model [e.g. wrapping the texture with UV coordinates of the image onto the surfaces of the 3D augmented reality representation of the image, 0047-0059];
painting [e.g. painting, 0043] the sections of the 3D model using colors [e.g. added colors, 0044] and textures [e.g. added surface textures, 0044] of the corresponding sections of the acquired image;
displaying the 3D model [Fig. 6A, 6B; e.g. displaying the 3D augmented reality representation, 0048] using augmented reality tools [Fig. 2; e.g. image transformation engine, 0029, 0048] and/or computer vision algorithms [Fig. 2; e.g. algorithm, instructions enabling augmented reality image transformation, object recognition capability, 0032, 0036, 0045].
Sumner does not explicitly teach
forming a transformation matrix for mapping coordinates of the acquired image with coordinates of the 3D model; said transformation matrix formed as follows:
determining FAST points on the acquired image;
determining a first subset of interest points based upon determined FAST points;
define the most promising areas based upon the determined first subset of interest points;
determine object features on the acquired image by performing n iterations of:
determining nth set of FAST points on the acquired image within the most promising areas;
determining nth set of interest points on the acquired image based on the nth set of FAST points;
forming nth most promising areas for detecting object features of the object on the acquired image; said most promising areas are being reduced by a scaling factor;
determining coordinates of the object features on the acquired image based upon nth most promising areas selected;
arranging the determined object features in a 3D space;
juxtaposing determined coordinates of the object features with coordinates of vertices of a UV grid of the texture areas and its mapping onto the 3D model;
if determined object features and vertices of the texture coordinate mapping do not coincide, adjusting the mapping accordingly to achieve relative displacement of said object features to the vertices of the texture coordinate mapping;
generating the transformation matrix of the coordinates of the texture coordinate mapping with the coordinates of the 3D model;
using said transformation matrix mapping coordinates of sections of the acquired image, said sections comprising texture, to corresponding sections of the 3D model;
displaying the 3D model over a video stream using augmented reality tools and/or computer vision algorithms (emphasis added).
However, Sumner suggests a video stream because the user interacts with the augmented reality representations of images in real-time [0019, 0061].  Furthermore, one of ordinary skill in the art would have realized that user interaction in real-time with the touch screen would require a live video stream so that the user can properly adjust the image as the changes are visualized on the touch screen [Fig. 5B, 6A; 0019, 0061].
However, Pan teaches
forming a transformation matrix [Fig. 1; e.g. transformation matrix, 0032] for mapping coordinates [e.g. matching points, 0032] of the acquired image [e.g. received image data, 0032-0033] with coordinates [e.g. 3D coordinates, 0032] of the 3D model [e.g. 3D model, 0032];
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of Sumner with the features of 
forming a transformation matrix for mapping coordinates of the acquired image with coordinates of the 3D model
in the same conventional manner as taught by Pan because Pan provides a method for efficiently executing 3D reconstruction and generating 3D models on the fly [0031].
Sumner as modified by Pan does not explicitly teach forming a transformation matrix for juxtaposing coordinates of the texturized sections of the acquired image with coordinates of the corresponding polygons of the 3D model.
However, the prior art of record fails to teach or suggest
said transformation matrix formed as follows:
determining FAST points on the acquired image;
determining a first subset of interest points based upon determined FAST points;
define the most promising areas based upon the determined first subset of interest points;
determine object features on the acquired image by performing n iterations of:
determining nth set of FAST points on the acquired image within the most promising areas;
determining nth set of interest points on the acquired image based on the nth set of FAST points;
forming nth most promising areas for detecting object features of the object on the acquired image; said most promising areas are being reduced by a scaling factor;
determining coordinates of the object features on the acquired image based upon nth most promising areas selected;
arranging the determined object features in a 3D space;
juxtaposing determined coordinates of the object features with coordinates of vertices of a UV grid of the texture areas and its mapping onto the 3D model;
if determined object features and vertices of the texture coordinate mapping do not coincide, adjusting the mapping accordingly to achieve relative displacement of said object features to the vertices of the texture coordinate mapping;
generating the transformation matrix of the coordinates of the texture coordinate mapping with the coordinates of the 3D model;
using said transformation matrix mapping coordinates of sections of the acquired image, said sections comprising texture, to corresponding sections of the 3D model.

Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612